                                            April 19, 2021

By ECF
Honorable Paul A. Engelmayer
United States District Judge
Eastern District of New York
Sitting by designation
40 Foley Square
New York, NY 10007


       Re: United States v. Lucio Celli, 19 Cr. 127 (PAE)

Your Honor:

       I write respectfully to inform the Court that Mr. Celli would like to withdraw his
request to proceed pro se. We thank the Court for its time and its consideration of this
matter.

                                            Respectfully submitted,

                                            /s/ Benjamin Silverman
                                            Benjamin Silverman
                                            Attorney for Lucio Celli

cc: AUSA Anna Karamigios (by email)
    Lucio Celli (by email to his brother)
